Title: To George Washington from Brigadier General James Hogun, 3 April 1779
From: Hogun, James
To: Washington, George


Sir
Philadelphia 3d April 1779
I take this early opportunity of informing your Excellency of the present weak state of this garrison, & the prospect of its soon being still weaker by the discharge of the draughts in the 3 No. Carolina Battn whose term of service expires the 20th Inst.—Our whole strength present fit for duty by the last returns amounts to 165 rank & file—Our daily guards consist of 82 rank & file, so that we have barely one releif—Colo. Proctors regiment were orderd down to Billingsport a few days since—where I expect they’ll stay dureing the summer, I shall be glad of your Excellys directions with respect to manner in which the draught are to return to their own state & wether It woud not be necessary to send them in detachments under proper Officers, they are very sickly, & I suppose it will be some time before they can all be sent off, One company of the regiment are Station’d at Trenton as a guard to some stores if your Excelly thinks proper to order them releiv’d, you’ll much Oblige Your Excellys Most Obt & Very Hume Servt
James Hogun B.G.
